FILED
                                                             OCTOBER 20, 2016
                                                          In the Office of the Clerk of Court
                                                        WA State Court of Appeals, Division Ill




         IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                            DIVISION THREE

STATE OF WASHINGTON,                          )        No. 33814-2-111
                                              )
                     Respondent,              )
                                              )
             v.                               )        OPINION PUBLISHED IN PART
                                              )
DENNIS WALLACE PATTERSON,                     )
                                              )
                     Appellant.               )

      LAWRENCE-BERREY, J. - Dennis Patterson appeals his convictions for disorderly

conduct and interference with a court. He argues a provision of the disorderly conduct

statute, RCW 9A.84.030(1)(b), is unconstitutionally overbroad and infringes on protected

speech. He also argues the State presented insufficient evidence of his intent to disrupt or

interfere with court proceedings.

       In the published part of this opinion, we conclude the challenged provision of the

disorderly conduct statute does not reach a substantial amount of constitutionally

protected speech, and therefore is not overbroad. In the unpublished part of this opinion,

we reject his second argument and his argument contained in his statement of additional

grounds for review (SAG). We therefore affirm.
No. 33814-2-III
State v. Patterson


                                          FACTS

       Mr. Patterson believes that several elected Stevens County officials, including

judges, are not authorized to perform the duties of their offices because they have not

complied with state laws relating to taking, filing, and bonding their oaths of office.

Although he has brought his concerns to the attention of county and state officials, his

concerns have not been addressed to his satisfaction. Believing that certain county

officials, including District Court Judge Gina Tveit, were acting outside of the law, Mr.

Patterson believed his only option was to present his grievance in person to Judge Tveit in

her courtroom before she called a session to order.

       On the morning of January 5, 2015, Mr. Patterson and several others who shared

his beliefs gathered in the gallery of Judge Tveit's courtroom. Judge Tveit hears the

traffic infraction docket on Monday mornings, and her courtroom was full that morning

with people waiting to have their infractions considered by her. As Judge Tveit entered

the courtroom, Mr. Patterson remained standing and began to loudly read his prepared

statement. Judge Tveit told Mr. Patterson that court was in session, but he interrupted her

and continued explaining why she lacked authority to judge anyone. Judge Tveit, trying

to speak over Mr. Patterson, said a court rule prohibited persons in the audience from

speaking. Continuing, she explained court proceedings were recorded, and the reason



                                              2
No. 33814-2-III
State v. Patterson


audience members were prohibited from speaking was to preserve the full record. Judge

Tveit, still attempting to speak over Mr. Patterson, said his loud speaking was disrupting

court proceedings. She then declared court was in recess, and ordered him to leave. Mr.

Patterson continued to question the judge's authority.

       A deputy sheriff stationed in the courtroom approached Mr. Patterson and told him

he was trespassing. Mr. Patterson did not leave. The deputy physically removed Mr.

Patterson from the courtroom and placed him under arrest. As this was happening,

another man in the courtroom began to loudly read a prepared statement. He, too, was

removed.

       Judge Tveit returned to the courtroom. Proceedings were immediately interrupted

again by a third person loudly reading a statement. Once this third person was removed

from the courtroom, order was restored and Judge Tveit was able to proceed with the

morning infraction docket. The interruptions delayed court proceedings by 20 minutes.

       The State charged Mr. Patterson with disorderly conduct and interference with a

court. At the trial, Judge Tveit testified she has a duty to maintain control of the

courtroom, and order is important for effective and efficient administration of court

business. She testified she recessed court that Monday morning because Mr. Patterson

would not stop talking loudly, and his actions prevented her from hearing cases. Judge


                                              3
No. 33814-2-111
State v. Patterson


Tveit acknowledged there is no procedure in place for a citizen to directly address a judge

if they have a grievance or issue with that judge. And a sign posted outside the courtroom

informs the public that contact or conversation with a judge outside of the courtroom is

prohibited.

       A jury found Mr. Patterson guilty of both counts. He appeals his convictions.

                                       ANALYSIS

       A.     CONSTITUTIONAL CHALLENGE TO PROVISION OF DISORDERLY CONDUCT
              STATUTE


       Mr. Patterson first argues the provision of the disorderly conduct statute under

which he was convicted is overbroad and infringes on constitutionally protected speech

under the First Amendment to the United States Constitution and article I, section 5 of the

Washington Constitution.

      The interpretation of constitutional provisions and legislative enactments presents

a question of law reviewed de novo. City of Spokane v. Rothwell, 166 Wn.2d 872, 876,

215 P.3d 162 (2009); Federal Way Sch. Dist. No. 210 v. State, 167 Wn.2d 514,523,219

P.3d 941 (2009). Generally, legislative enactments are presumed constitutional. State v.

Bahl, 164 Wn.2d 739, 753, 193 P.3d 678 (2008). The party challenging an enactment has

the burden of proving its unconstitutionality beyond a reasonable doubt. Voters Educ.

Comm. v. Pub. Disclosure Comm 'n, 161 Wn.2d 4 70, 481, 166 P .3d 117 4 (2007). But in

                                             4
    No. 33814-2-III
    State v. Patterson


    the free speech context, "' the State usually bears the burden of justifying a restriction on

    speech.'" State v. lmmelt, 173 Wn.2d 1, 6, 267 P Jd 305 (2011) (internal quotation

    marks omitted) (quoting Voters Educ. Comm., 161 Wn.2d at 482).

           The disorderly conduct statute, RCW 9A.84.030, makes it a misdemeanor to

    engage in four proscribed forms of speech and/or conduct. The provision at issue here is

    RCW 9A.84.030(l)(b). It provides that:

           ( 1)   A person is guilty of disorderly conduct if the person:

                 (b) Intentionally disrupts any lawful assembly or meeting of persons
           without lawful authority.

    RCW 9A.84.030.

           Mr. Patterson makes a facial overbreadth challenge to this provision. In a facial

    challenge, a person may argue the statute is overbroad without first demonstrating that his

    or her own conduct could not be regulated by a sufficiently specific statute. lmmelt, 173

    Wn.2d at 7. Such a challenge is permitted because

                  First Amendment overbreadth doctrine is largely prophylactic, aimed
          at preventing any "chilling" of constitutionally protected expression. As a
          result, courts will permit facial overbreadth challenges when the statute in
          question chills or burdens constitutionally protected conduct. Overbreadth
          doctrine also has a constitutionally mandated "core", in which a defendant
          has a right not to be sanctioned except under a constitutionally valid rule of
          law. When a defendant convicted under a criminal statute challenges the
          statute as overbroad, he or she is asserting that the conviction rests on an
          unconstitutional law. Application of the overbreadth doctrine is strong

                                                  5




l
No. 33814-2-III
State v. Patterson


       medicine, however, and should be employed by a court sparingly and only
       as a last resort.

State v. Halstien, 122 Wn.2d 109, 122, 857 P.2d 270 (1993) (citations omitted).

       "[O]ur article I, section 5 analysis of overbreadth follows the analysis under the

First Amendment." Bradburn v. N Cent. Reg'l Library Dist., 168 Wn.2d 789, 804, 231

P.3d 166 (2010). A court's first task in an overbreadth challenge is to determine whether

the enactment at issue reaches a substantial amount of constitutionally protected speech or

expressive conduct. Immelt, 173 Wn.2d at 7; City of Houston v. Hill, 482 U.S. 451, 458,

107 S. Ct. 2502, 96 L. Ed. 2d 398 (1987). An enactment is overbroad if it "' sweeps

within its prohibitions'" a substantial amount of constitutionally protected conduct.

Immelt, 173 Wn.2d at 6 (quoting City of Tacoma v. Luvene, 118 Wn.2d 826, 839, 827

P.2d 1374 (1992)). Criminal statutes must be scrutinized with "particular care," and those

that make a substantial amount of constitutionally protected speech unlawful may be held

facially invalid even if there is also a legitimate application. Hill, 482 U.S. at 459. But

"[a] statute or ordinance will be overturned only if the court is unable to place a

sufficiently limiting construction on a standardless sweep of legislation." Luvene, 118

Wn.2d at 840.




                                              6
No. 33814-2-III
State v. Patterson


       To determine whether a statute sweeps too broadly, we must first construe it. We

will abstain from declaring a statute unconstitutional if we can fairly give the statute a

narrow construction. "In cases involving a facial challenge to a statute, the pivotal

question in determining whether abstention is appropriate is whether the statute is 'fairly

subject to an interpretation which will render unnecessary or substantially modify the ...

constitutional question.'" Hill, 482 U.S. at 468 (quoting Harman v. Forssenius, 380 U.S.

528, 534-35, 85 S. Ct. 1177, 14 L. Ed. 2d 50 (1965)).

       The provision here is short and direct, with few words or phrases subject to

judicial construction. One word that requires judicial construction is "disrupt." That

word can be construed to mean a slight disruption or to mean a substantial disruption.

One phrase that requires judicial construction is the exception, "without lawful authority."

The lawful authority exception can refer to law enforcement or it can refer to any specific

recognized authority-such as a principal in a school or a teacher in a classroom. So to

render RCW 9A.84.030(l)(b) constitutional, we give the scope of the statute a narrow

reading, and the exception a broad reading. Therefore, we hold RCW 9A.84.030(1)(b)

requires the State to prove the intentional disruption was substantial, meaning that it

reasonably caused the meeting to be delayed or canceled. We also hold that the State

must prove the disrupter did not have specific recognized authority to disrupt the



                                              7
No. 33814-2-III
State v. Patterson


meeting. 1

       "[T]he overbreadth doctrine attenuates as the sanctioned behavior moves from

pure speech toward conduct." lmmelt, 173 Wn.2d at 8. Here, the disorderly conduct

provision sanctions conduct more than speech. Although an assembly of people may be

substantially interrupted by words as readily as by conduct, the statute is speech neutral,

and focuses on the disruption rather than the viewpoint expressed by the disrupter. For

example, had Mr. Patterson stood and loudly read the Wizard of Oz, and continued to

read loudly after the judge ordered him to stop, the judge still would have recessed court.

       In Colten v. Kentucky, 407 U.S. 104, 92 S. Ct. 1953, 32 L. Ed. 2d 584 (1972), the

United States Supreme Court upheld a provision of Kentucky's disorderly conduct statute.

Under the provision in question, a person was guilty of disorderly conduct if, "' with

intent to cause public inconvenience, annoyance or alarm, or recklessly creating a risk

thereof, he ... [c]ongregates with other persons in a public place and refuses to comply

with a lawful order of the police to disperse."' Id. at 108 (quoting KY. REV. STAT.

§ 437.016(l)(t) (1968)). In upholding the provision, the court noted the Kentucky statute


       1
         Mr. Patterson relies on People v. Rapp, 492 Mich. 67, 821 N.W.2d 452 (2012) to
establish the provision here is substantially overbroad. Although Rapp involved a
Michigan State University ordinance that criminalized conduct similar to the provision
here, we depart from that court's result primarily because that court broadly construed the
ordinance instead of narrowly construing it, as our precedent requires of us.

                                             8
No. 33814-2-III
State v. Patterson


was construed very narrowly by the state court so to encompass only insubstantial

protected speech or activity. Colten, 407 U.S. at 111.

       Having set forth the above principles, we now undertake the task of weighing "the

amount of protected speech proscribed by the [law] against the amount of unprotected

speech that the [law] legitimately prohibits." Immelt, 173 Wn.2d at 11. We note the

provision, as construed, would prohibit very little protected speech or conduct. A person

who merely intends to make his or her views known would not be subject to the law's

proscription. Instead, only the person who intends to substantially disrupt a meeting so

the meeting is delayed or canceled would be subject to the law's proscription.

       A person generally has a free speech right to make his or her views known, but the

rubric of free speech does not include the intent to substantially interfere with a meeting.

Notably, the United States Supreme Court has held:

       The rights of free speech and assembly, while fundamental in our
       democratic society, still do not mean that everyone with opinions or beliefs
       to express may address a group at any public place and at any time. The
       constitutional guarantee of liberty implies the existence of an organized
       society maintaining public order, without which liberty itself would be lost
       in the excesses of anarchy.

Cox v. Louisiana, 379 U.S. 536,554, 85 S. Ct. 453, 13 L. Ed. 2d 471 (1965).

       We conclude that, because RCW 9A.84.030(1)(b) does not reach a substantial

amount of constitutionally protected speech, it is not overbroad.

                                              9
No. 33814-2-III
State v. Patterson


       The remainder of this opinion has no precedential value. Therefore, it will be filed

for public record in accordance with the rules governing unpublished opinions.

RCW 2.06.040.

       B.     SUFFICIENCY OF EVIDENCE


       Mr. Patterson next argues the State failed to prove he intended to disrupt or

interfere with a court proceeding, but only proved he intended to exercise his

constitutional right to petition the government for redress of his grievances. In so

arguing, Mr. Patterson challenges both his disorderly conduct conviction and his

interference with a court conviction.

       In a criminal case, the State must provide sufficient evidence to prove each

element of the charged offense beyond a reasonable doubt. Jackson v. Virginia, 443 U.S.

307,316, 99 S. Ct. 2781, 61 L. Ed. 2d 560 (1979). When a defendant challenges the

sufficiency of the evidence, the proper inquiry is "whether, after viewing the evidence in

the light most favorable to the State, any rational trier of fact could have found guilt

beyond a reasonable doubt." State v. Salinas, 119 Wn.2d 192,201, 829 P.2d 1068

(1992). "[A]ll reasonable inferences from the evidence must be drawn in favor of the

State and interpreted most strongly against the defendant." Id. Furthermore, "[a] claim of

insufficiency admits the truth of the State's evidence and all inferences that reasonably



                                              10
No. 33814-2-III
State v. Patterson


can be drawn therefrom." Id.

       In a challenge to the sufficiency of the evidence, circumstantial evidence and

direct evidence carry equal weight. State v. Goodman, 150 Wn.2d 774, 781, 83 P.3d 410

(2004). This court's role is not to reweigh the evidence and substitute its judgment for

that of the jury. State v. Green, 94 Wn.2d 216,221,616 P.2d 628 (1980). Instead,

because the jurors observed the witnesses testify firsthand, this court defers to the jury's

resolution of conflicting testimony, evaluation of witness credibility, and decision

regarding the persuasiveness and the appropriate weight to be given the evidence. State v.

Thomas, 150 Wn.2d 821, 874-75, 83 P.3d 970 (2004).

       As we have held above, the pertinent provision of Washington's disorderly

conduct statute required the State to prove Mr. Patterson intended to substantially disrupt

the courtroom to cause it to be reasonably delayed or discontinued. Mr. Patterson does

not argue Judge Tveit's decision to recess was unreasonable or that he had specific

authority to disrupt.

       The interference with a court statute provides, in relevant part:

       Whoever, interfering with, obstructing, or impeding the administration of
       justice ... in or near a building housing a court of the state of Washington
       ... resorts to any ... demonstration in or near any such building ... shall
       be guilty of a gross misdemeanor.




                                             11
No. 33814-2-III
State v. Patterson


RCW 9.27.015. 2

       Here, Mr. Patterson argues his only intent was to petition Judge Tveit for a redress

of his grievances, not to disrupt the morning's court proceedings. But he did disrupt the

court proceedings. And he continued to disrupt the court proceedings after Judge Tveit

announced court was in session, and while she articulated the reason why persons from

the audience were required to be quiet. Judge Tveit testified she believed it was

necessary to call a recess so that order could be restored in the courtroom. If Mr.

Patterson's purpose was to petition Judge Tveit and not to disrupt the court proceedings,

he might have found a less onerous method than causing a cacophony at the beginning of

the morning docket and requiring every person who had court business to wait an

additional 20 minutes to have their matters considered.

       When evidence supports both an innocent explanation and a criminal explanation,

a jury is entitled to infer guilt. State v. Bockob, 159 Wn.2d 311, 340-41, 150 P.3d 59

(2006). Mr. Patterson was entitled to make his argument to the jury, and the jury was

entitled to disbelieve it. State v. Montgomery, 163 Wn.2d 577,587, 183 P.3d 267 (2008).

Because a rational trier of fact could have found that Mr. Patterson acted with the intent


       2
          RCW 9.27.015 does not contain a mens rea element. However, the court's
instructions added an intent element to this offense. We express no opinion as to whether
RCW 9 .27.015 would be declared unconstitutionally overbroad under the test we

                                             12
No. 33814-2-111
State v. Patterson


to substantially disrupt the courtroom, we will not disturb a jury's finding when it is based

on substantial evidence.

        C.    APPELLATE COSTS

        In compliance with this court's local rule, Mr. Patterson filed a supplemental brief

with appropriate argument, supported by a current declaration of financial circumstances,

establishing his current and future inability to pay an award of appellate costs. We

therefore deny the State an award of appellate costs.

                     STATEMENT OF ADDITIONAL GROUNDS FOR REVIEW

        In his SAG, Mr. Patterson argues he was arrested and convicted unlawfully

because he was exercising his constitutional right. Specifically, Mr. Patterson argues: "It

is a foregone conclusion that if even the United States Congress can't criminalize our

right to peaceably assemble and redress of our grievances then county and state

government officers can't. Absent a constitutional amendment, neither can a jury." SAG

at 2.

        Although phrased differently, this is the same argument we addressed above: Mr.

Patterson was entitled to argue to the jury that his intent was only to peaceably assemble

and seek government redress of his grievances. But the jury was also entitled to



articulate today.

                                             13
No. 33814-2-III
State v. Patterson


disbelieve him and find that he intended to throw the courtroom into disorder. We all

have the right to peaceably assemble and petition the government for redress of our

grievances. But as with all constitutional rights, this right is qualified. See Cox, 379 U.S.

at 554 (the constitutional guarantee of liberty implies the existence of an organized

society maintaining public order).


                                           Lawrence-Berrey, J.

WE CONCUR:




Fear~/_j                                     ~~w~.!Jr-
                                           sid~y,J.
                                                                              1




                                             14